DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art or record, either alone or in combination, fails to explicitly teach the appropriate combination of a first, second, and third snapshot as well as additional snapshots. Furthermore the prior art fails to explicitly teach the second snapshot is created upon the completion of the marked in-flight input-output operations in the first storage system that were not captured by the first snapshot. This is stated in the claims as “to create a first snapshot of the logical storage volume in the first storage system; to create a second snapshot of the logical storage volume in the second storage system; to create a third snapshot of the logical storage volume in the first storage system; to initiate an asynchronous replication cycle to transfer differential data between the first and the third snapshots in the first storage system to the second storage system; and to utilize the second snapshot and the transferred differential data to create an additional snapshot of the logical storage volume in the second storage system that is synchronized with the third snapshot in the first storage system; wherein the first and second storage systems are arranged in an active-active configuration and the synchronous replication comprises synchronous replication of each of a first plurality of write operations from the first storage system to the second storage system and synchronous replication of each of a second plurality of write operations from the second storage system to the first storage system”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139